Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a composition comprising indole-3-propionic acid and other indole derivatives,  classified in A61K 2035/15
II. Claim 12, drawn to a method of promoting brain health, classified in A61K 35/30.
III. Claim 13, drawn to a method of delivering antioxidant nutrients to the brain, classified in C12P 1/00.
IV. Claims 14-20, drawn to a method of producing indole-3-propionic acid, etc., classified in C12N 1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II-III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as promoting weight loss.  Thus, there is one way distinctness between Group I and Groups II-III.
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as direct fermentation and recovery of . 
Inventions II, III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a different mode of operation and function or effect.  Wherein Group II is drawn to promoting brain health and Group III is a delivery method for nutrients; and finally Group IV is a method of making.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Thus there is two way distinctness between the method Groups.
During a telephone conversation with Jason Camp on June 2, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by WO 2018/136884 A1, cited on enclosed PTO-1449 Form, filed April 27, 2020, cite no. 3 under For. Pat Docs.
Regarding claims 1, 5-6 and 8-10, WO teaches composition comprising fermentate of  bacteria and its metabolite (indole-3-propionic acid, indole-3-lactic acid, see page 2, lines 30-31), at page 2, lines 15-25, including Clostridium sporogenes at page 2,  line 8; At page 2, lines 11, diluent and excipient are disclosed. Plant derived ingredients are disclosed at page 21, lines 15-27, such as and including acacia or tragacanth, see lines 27.  Tryptophan is disclosed at line 17 on page 3 to be included in composition as well.  Active ingredient is disclosed at line 23 on page 6.  
Claims are identical to the teachings of WO 2018/136884 A1 and are, therefore, considered to be clearly anticipated by the teachings therein of the cited reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/136884 A1, cited on enclosed PTO-1449 Form as discussed above, in view of US 2004/0057943 A1, cited on enclosed PTO-892 Form.
Regarding claims 2-4, 7 and 11, US 2004/0057943 A1 teaches indole-3-propionic acid at [0089] and tryptophan too, see all lines, and cfus at [0074], all lines to include the ranges as claimed.  Example 9 teaches [0165], all lines at page 18, col. 1, that probiotic strain is 0.1 g/kg.  The probiotic strain produced the indole acids in fermentation, thus, this amount of probiotic strain will encompass 0.01 to about 10% indole acids as well most likely.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to provide for the amounts of indole acids as claimed and the amount of tryptophan as claimed as well because the same bacteria are used for providing the fermentate.  Thus, these amount would have been expected by one of skill in the art and further would have been well within the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/838,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of a different scope but the instant claims are made obvious over the copending claims which teach a fermetnate comprising carrier and bacteria and indole-3-propionic acid and other indole derivatives can be present because of lactic acid producers being present in the composition, of which indole lactate or indole-3-lactic acid can be present, therefore.  The same cfus are disclosed for the bacteria as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed composition of instant case based on reading of copending claims because the same ingredients of instant claims are disclosed in the copending claims, see claims 1-3, 5, 6, 7, 8, 9 and 10-12, in particular.  One of skill in the art would have been motivated to provide for the composition as claimed, therefore.  In the absence of persuasive evidence to the contrary the claims are prima facie obvious over the copending claimed subject matter.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.

The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.

No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651